Citation Nr: 0118888	
Decision Date: 07/19/01    Archive Date: 07/24/01

DOCKET NO.  00-20 814A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council


WITNESSES AT HEARING ON APPEAL

Appellant and the appellant's wife


ATTORNEY FOR THE BOARD

J. Fussell, Counsel


REMAND

The veteran had active service from June 1956 to August 1976.   

This matter comes before the Board of Veteran's Appeals 
(Board) from a decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Manchester, New Hampshire.  

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This law also eliminates the concept 
of a well-grounded claim and supersedes the decision of the 
United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  

It appears that the veteran might have been enrolled in a 
Reserve Officer's Training Corps (ROTC) program prior to his 
period of active service.  A June 1954 AROTC Cadet physical 
examination report noted no right knee disability.  However, 
a October 1955 report of medical history for purposes of 
commission revealed that the veteran injured his right knee 
and had the cartilage removed 5 months earlier.  What is 
unclear is whether the veteran was in training at the time in 
the senior ROTC.  His 201 service personnel records might 
provide the needed information.  

The veteran's claim file has been rebuilt and most service 
medical records (SMRs) are unavailable but those on file 
include physical examinations prior to and during active duty 
and record that the veteran had had a right medial 
meniscectomy prior to active service, in 1955, from which he 
had a full recovery, no complications, no sequelae, and no 
recurrence.  The veteran testified that his right knee was 
normal at service entrance (page 7 of the transcript of the 
January 2001 RO hearing).  He also testified that he does not 
believe that there is any inservice documentation of 
inservice right knee treatment, although he might possibly 
have been treated by a flight surgeon during service in 
Bermuda (page 7 of the transcript).  He further testified 
that he had avoided having any documentation of inservice 
right knee disability for fear of losing his flight status 
and did not complain at his retirement examination for fear 
of compromising possible postservice employment as a 
commercial pilot (page 9).  

The testimony and a February 1999 statement of the veteran's 
wife, a registered nurse, are essentially that the veteran 
has had continuous right knee symptoms which began during 
military service.  In an October 1998 statement the veteran 
reported X-rays taken in February 1985 were on file with the 
VA hospital in Manchester, New Hampshire and he indicated 
that these might relate to his right knee disability.  In 
this regard, he was afforded an Agent Orange evaluation at 
that facility in 1985 but he had no complaints as to his 
right knee and the only X-ray taken was a chest X-ray.  

Postservice VA and private clinical records do not document 
complaints or treatment for right knee disability prior to 
1992.  However, X-rays in recent years indicate 
unicompartmental degenerative joint disease of the right knee 
and in April 2000 a cartilage problem was suspected.  

Because the veteran's claim file has had to be rebuilt and 
only some SMRs are available, it is the judgment of the Board 
that further development is warranted.  Accordingly, this 
case is REMANDED for the following:

1.  The RO should make an attempt to 
secure the veteran's service personnel 
records (the entire 201 file) through 
official channels.  Any records 
received should be associated with the 
claims folder.

2.  The veteran should be requested to 
provide greater details as to any 
possible inservice treatment he 
received for his right knee from a 
flight surgeon in Bermuda.  He should 
be, and hereby is, informed that as 
much detailed information as possible 
as to dates and places of treatment 
should be provided.  Then, if the 
veteran provides sufficient 
information, the RO should take any 
additional steps that are necessary and 
feasible in an attempt to locate and 
obtain the foregoing records.  Any 
records received should be associated 
with the claims folder.

3.  The veteran should be requested to 
clarify whether he is alleging that he 
sought right knee treatment at a VA 
medical facility in Manchester, New 
Hampshire in 1985, in addition to 
undergoing an Agent Orange evaluation 
at that facility in 1985.  The veteran 
should be, and hereby is, informed that 
as much detailed information as 
possible as to dates and places of 
treatment should be provided.  If he 
responds in the positive, the RO should 
take the necessary steps to locate, if 
possible, such records.  

4.  After the above development has 
been completed to the extent possible, 
the RO should schedule the veteran for 
a VA orthopedic evaluation to evaluate 
the nature of all pathology of the 
veteran's right knee.  The claims 
folder and a separate copy of this 
remand must be made available to the 
examiner for review prior to the 
examination and this should be noted in 
the examination report.  All indicated 
studies should be performed.  Based on 
the medical findings and a review of 
the claims folder, the examiner is 
requested to offer an opinion as to 
whether it is as likely as not that 
degenerative joint disease or any other 
pathology of the veteran's right knee 
found to be present is related to 
service.  If the examiner is unable to 
provide the requested opinion, the 
report should so state.  Any opinion 
provided should be supported by a 
complete rationale.  All diagnoses or 
opinions expressed should be in terms 
of the degree of probability, i. e., is 
it as likely as not that the alleged 
relationship exists.  

5.  The veteran is hereby advised that 
failure to report for a scheduled VA 
examination without good cause shown 
may have adverse effects on his claim.  

6.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that 
the new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are 
fully complied with and satisfied. 

7.  Thereafter, the RO should 
readjudicate this claim.  If the 
benefit sought on appeal remains 
denied, the appellant and the 
appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


